Name: 79/624/EEC: Commission Decision of 6 June 1979 authorizing the United Kingdom not to apply Community treatment to women' s, girls' and infants' woven overcoats, raincoats and other coats, cloaks and capes, jackets and blazers, other than garments of category 15 A, of wool, of cotton or of man-made textile fibres, falling within subheading ex 61.02 B of the Common Customs Tariff (NIMEXE codes 61.02-31, 32, 33, 35, 36, 37, 39, 40) (category 15 B), originating in Romania and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-07-17

 nan